DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to an amendment filed on 02/01/2021.  Claims 1, 10, and 16 have been amended.  No claims have been added or cancelled.  Therefore, claims 1-20 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  In response to the amendments, the Examiner has reasons for Allowance.  Additionally, the Examiner has updated and maintained 35 USC § 101 rejections based on the amendments and current Office policy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-9 (Group I) are drawn to a method for scoring clinical concepts, the method comprising: determining a set of keywords related to a clinical concept; identifying a plurality of attributes by searching a plurality of electronic health records (EHRs) based on the set of keywords; generating a plurality of attribute groups based on occurrence data extracted from the plurality of EHRs, wherein the plurality of attribute groups are generated by performing factor analysis by operation of one or more computer processors, such that the attribute groups are Claims 10-15 (Group II) are drawn to a computer program product comprising a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation comprising: determining a set of keywords related to a clinical concept; identifying a plurality of attributes by searching a plurality of electronic health records (EHRs) based on the set of keywords; generating a plurality of attribute groups based on occurrence data extracted from the plurality of EHRs, wherein the plurality of attribute groups are generated by performing factor analysis by operation of one or more computer processors, such that the attribute groups are statistically orthogonal and each has an independent effect on the clinical concept, and wherein each of the plurality of attribute groups includes at least one of the plurality of attributes; determining, for a first patient, a plurality of attribute scores for the plurality of attributes based on occurrence data extracted from one or more EHRs corresponding to the first patient, comprising: determining a first occurrence count for a first attribute of the plurality of attributes with respect to the first patient; determining a standard deviation of occurrence counts with respect to a cohort of patients; and generating a first attribute score for the first attribute for the first patient by normalizing the first occurrence count based on the standard deviation of occurrence counts; determining, for the first patient, a plurality of attribute group scores for the plurality of attribute groups, based on Claims 16-20 (Group III) are drawn to a system comprising: one or more computer processors; and a memory containing a program which when executed by the one or more computer processors performs an operation, the operation comprising: determining a set of keywords related to a clinical concept; identifying a plurality of attributes by searching a plurality of electronic health records (EHRs) based on the set of keywords; generating a plurality of attribute groups based on occurrence data extracted from the plurality of EHRs, wherein the plurality of attribute groups are generated by performing factor analysis by operation of one or more computer processors, such that the attribute groups are statistically orthogonal and each has an independent effect on the clinical concept, and wherein each of the plurality of attribute groups includes at least one of the plurality of attributes; determining, for a first patient, a plurality of attribute scores for the plurality of attributes based on occurrence data extracted from one or more EHRs corresponding to the first patient, comprising: determining a first occurrence count for a first attribute of the plurality of attributes with respect to the first patient; determining a standard deviation of occurrence counts with respect to a cohort of patients; and generating a first attribute score for the first attribute for the first patient by normalizing the first occurrence count based on the standard deviation of occurrence counts; determining, for the first patient, a plurality of attribute group scores for the plurality of attribute groups, based on the plurality of attribute scores; and generating, for the first patient, a clinical concept score based on the plurality of attribute group scores, which is within the four statutory categories (i.e. machine).

Claims 1-9 (Group I) involve abstract steps, emphasized in bold, of a method for scoring clinical concepts, the method comprising: determining a set of keywords related to a clinical concept; identifying a plurality of attributes by searching a plurality of electronic health records (EHRs) based on the set of keywords; generating a plurality of attribute groups based on occurrence data extracted from the plurality of EHRs, wherein the plurality of attribute groups are generated by performing factor analysis by operation of one or more such that the attribute groups are statistically orthogonal and each has an independent effect on the clinical concept, and wherein each of the plurality of attribute groups includes at least one of the plurality of attributes; determining, for a first patient, a plurality of attribute scores for the plurality of attributes based on occurrence data extracted from one or more EHRs corresponding to the first patient, comprising: determining a first occurrence count for a first attribute of the plurality of attributes with respect to the first patient; determining a standard deviation of occurrence counts with respect to a cohort of patients; and generating a first attribute score for the first attribute for the first patient by normalizing the first occurrence count based on the standard deviation of occurrence counts; determining, for the first patient, a plurality of attribute group scores for the plurality of attribute groups, based on the plurality of attribute scores; and generating, for the first patient, a clinical concept score based on the plurality of attribute group scores.  Claims 10-15 (Group II) involve abstract steps, emphasized in bold, of a computer program product comprising a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation comprising: determining a set of keywords related to a clinical concept; identifying a plurality of attributes by searching a plurality of electronic health records (EHRs) based on the set of keywords; generating a plurality of attribute groups based on occurrence data extracted from the plurality of EHRs, wherein the plurality of attribute groups are generated by performing factor analysis by operation of one or more computer processors, such that the attribute groups are statistically orthogonal and each has an independent effect on the clinical concept, and wherein each of the plurality of attribute groups includes at least one of the plurality of attributes; determining, for a first patient, a plurality of attribute scores for the plurality of attributes based on occurrence data extracted from one or more EHRs corresponding to the first patient, comprising: determining a first occurrence count for a first attribute of the plurality of attributes with respect to the first patient; determining a standard deviation of occurrence counts with respect to a cohort of patients; and generating a first attribute score for the first attribute for the first patient by normalizing the first occurrence count based on the standard deviation of occurrence counts; determining, for the first patient, a plurality of attribute group scores for the plurality of attribute groups, based on the plurality of attribute scores; and generating, for the first patient, a clinical concept score based on the plurality of attribute group scores.  Claims 16-20 (Group III) involves abstract steps, emphasized in bold, of a system comprising: one or more computer processors; and a memory containing a program which when executed by the one or more computer processors performs an operation, the operation comprising: determining a set of keywords related to a clinical concept; identifying a plurality of attributes by searching a plurality of electronic health records (EHRs) based on the set of keywords; generating a plurality of attribute groups based on occurrence data extracted from the plurality of EHRs, wherein the plurality of attribute groups are generated by performing factor analysis by operation of one or more computer processors, such that the attribute groups are statistically orthogonal and each has an independent effect on the clinical concept, and wherein each of the plurality of attribute groups includes at least one of the plurality of attributes; determining, for a first patient, a plurality of attribute scores for the plurality of attributes based on occurrence data extracted from one or more EHRs corresponding to the first patient, comprising: determining a first occurrence count for a first attribute of the plurality of attributes with respect to the first patient; determining a standard deviation of occurrence counts with respect to a cohort of patients; and generating a first attribute score for the first attribute for the first patient by normalizing the first occurrence count based on the standard deviation of occurrence counts; determining, for the first patient, a plurality of attribute group scores for the plurality of attribute groups, based on the plurality of attribute scores; and generating, for the first patient, a clinical concept score based on the plurality of attribute group scores.  These abstract steps can be characterized as directed to the abstract idea of generating a clinical concept score for a patient from a plurality of attribute group scores determined by normalizing occurrence data extracted from patient records based on standard deviation of occurrence counts with respect to a cohort of patients, which is covered under the categories of mathematical concepts (mathematical mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) because it involves determining keywords, identifying attributes from health records, and generating attribute groups, as outlined in the 2019 PEG.  Accordingly, the claims recite an abstract idea.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements in the claims, other than those elements involved in the abstract idea, emphasized in italics, of Claims 1-9 (Group I) involve a method for scoring clinical concepts, the method comprising: determining a set of keywords related to a clinical concept; identifying a plurality of attributes by searching a plurality of electronic health records (EHRs) based on the set of keywords; generating a plurality of attribute groups based on occurrence data extracted from the plurality of EHRs, wherein the plurality of attribute groups are generated by performing factor analysis by operation of one or more computer processors, such that the attribute groups are statistically orthogonal and each has an independent effect on the clinical concept, and wherein each of the plurality of attribute groups includes at least one of the plurality of attributes; determining, for a first patient, a plurality of attribute scores for the plurality of attributes based on occurrence data extracted from one or more EHRs corresponding to the first patient, comprising: determining a first occurrence count for a first attribute of the plurality of attributes with respect to the first patient; determining a standard deviation of occurrence counts with respect to a cohort of patients; and generating a first attribute score for the first attribute for the first patient by normalizing the first occurrence count based on the standard deviation of occurrence counts; determining, for the first patient, a plurality of attribute group scores for the plurality of attribute groups, based on the plurality of attribute scores; and generating, for the first patient, a clinical concept score based on the plurality of attribute group scores, of Claims 10-15 (Group II) involve a computer program product comprising a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation comprising: determining a set of keywords related to a clinical concept; identifying a plurality of attributes by searching a plurality of electronic health records (EHRs) based on the set of keywords; generating a plurality of attribute groups based on occurrence data extracted from the plurality of EHRs, wherein the plurality of attribute groups are generated by performing factor analysis by operation of one or more computer processors, such that the attribute groups are statistically orthogonal and each has an independent effect on the clinical concept, and wherein each of the plurality of attribute groups includes at least one of the plurality of attributes; determining, for a first patient, a plurality of attribute scores for the plurality of attributes based on occurrence data extracted from one or more EHRs corresponding to the first patient, comprising: determining a first occurrence count for a first attribute of the plurality of attributes with respect to the first patient; determining a standard deviation of occurrence counts with respect to a cohort of patients; and generating a first attribute score for the first attribute for the first patient by normalizing the first occurrence count based on the standard deviation of occurrence counts; determining, for the first patient, a plurality of attribute group scores for the plurality of attribute groups, based on the plurality of attribute scores; and generating, for the first patient, a clinical concept score based on the plurality of attribute group scores, and of Claims 16-20 (Group III) involves a system comprising: one or more computer processors; and a memory containing a program which when executed by the one or more computer processors performs an operation, the operation comprising: determining a set of keywords related to a clinical concept; identifying a plurality of attributes by searching a plurality of electronic health records (EHRs) based on the set of keywords; generating a plurality of attribute groups based on occurrence data extracted from the plurality of EHRs, wherein the plurality of attribute groups are generated by performing factor analysis by operation of one or more computer processors, such that the attribute groups are statistically orthogonal and each has an independent effect on the clinical concept, and wherein each of the plurality of attribute groups includes at least one of the plurality of attributes; determining, for a first patient, a plurality of attribute scores for the plurality of attributes based on occurrence data extracted from one or more EHRs corresponding to the first patient, comprising: determining a first occurrence count for a first attribute of the plurality of attributes with respect to the first patient; determining a standard deviation of occurrence counts with respect to a cohort of patients; and generating a first attribute score for the first attribute for the first patient by normalizing the first occurrence count based on the standard deviation of occurrence counts; determining, for the first patient, a plurality of attribute group scores for the plurality of attribute groups, based on the plurality of attribute scores; and generating, for the first patient, a clinical concept score based on the plurality of attribute group scores, amount to no more than the recitation of:
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer system that includes a computer program product, processor, and memory;
Limiting the abstract idea to patient clinical data, because limiting application of the abstract idea to patient clinical data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant 
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention determines a plurality of attribute groups from a plurality of electronic health records and uses the attributes groups and occurrence data to generate attribute scores, attribute group scores, and a clinical concept score for a particular patient; 
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, e.g. see OIP Technologies – similarly, the current invention presents a plurality of attribute groups from a plurality of electronic health records and uses the attributes groups to generate a clinical concept score for a particular patient.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to electronic health record data;
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely generates a clinical concept score for a patient from a plurality of attribute group scores determined by normalizing occurrence data extracted from patient records based on standard deviation of occurrence counts with respect to a cohort of patients on a general purpose computer;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates a particular patient’s clinical concept score from attribute group scores generated from a plurality of patient’s electronic records using 
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following paragraphs of the Specification disclose that the additional elements (i.e. a computer program product, processor, and memory) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. determining keywords, identifying attributes, generating groups, determining scores, determining occurrence count, determining standard deviation of occurrence count, generating attribute score, determining group scores, generating concept score) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. patient data processing):

[0024] Figure 2 is a block diagram of a Concept Scoring System 205, according to one
embodiment disclosed herein. As illustrated, the Concept Scoring System 205 includes a
Processor 210, a Memory 215, Storage 220, and a Network Interface 225. In the illustrated
embodiment, Processor 210 retrieves and executes programming instructions stored in
Memory 215 as well as stores and retrieves application data residing in Storage 220.
Processor 210 is representative of a single CPU, multiple CPUs, a single CPU having multiple
processing cores, and the like. Memory 215 is generally included to be representative of a
random access memory. Storage 220 may be a disk drive or flash-based storage device, and
may include fixed and/or removable storage devices, such as fixed disk drives, removable
memory cards, or optical storage, network attached storage (NAS), or storage area-network
(SAN). Through the Network Interface 225, the Concept Scoring System 205 may be
communicatively coupled with other devices, including data stores containing EHRs,
terminals or devices used by healthcare providers, and the like.

[0025] In the illustrated embodiment, the Storage 220 includes one or more EHRs 255,
Clinical Concepts 260, and Clinical Concept Scores 265. Although illustrated as residing in
Storage 220, in various embodiments, the EHRs 255 can reside in remote databases or data
stores, or may be split across multiple data stores (including Storage 220). In an embodiment,

processed. For example, in one embodiment, once the Concept Scoring Application 230
generates a concept score for a particular concept, information about the relevant keywords,
attributes, and attribute groups is stored within the Clinical Concepts 260. In this way, if a
user wishes to score another patient based on the same concept, the Concept Scoring
Application 230 can access the stored Clinical Concept 260 in order to process only the
particular patient's EHRs and avoid incurring duplicate processing requirements to identify
the attribute groups.

[0026] In an embodiment, the Clinical Concept Scores 265 correspond to generated
concept scores for one or more patients, and across one or more concepts as well as
corresponding to one or more time periods. In one embodiment, the Concept Scoring
Application 230 stores all generated concept scores for future reference and to facilitate
comparisons between patients and across time periods. In the illustrated embodiment, the
Memory 215 contains a Concept Scoring Application 230. Illustratively, the Concept Scoring
Application 230 includes a Keyword Component 235, an Attribute Component 240, a
Clustering Component 245, and a Scoring Component 250. Although discussed as discrete
components for illustration, in embodiments, the operations of each component may be
combined or divided into any number of components, depending on the particular
implementation. Further, in various embodiments, each component may be implemented in
software, hardware, or a combination of both software and hardware.

[0027] In an embodiment, the Keyword Component 235 receives an indicated concept
(such as from a healthcare provider), and identifies or generates one or more keywords that
are relevant to the concept. For example, in one embodiment, the Keyword Component 235
utilizes a cognitive method that parses medical literature based on the concept, to identify
related concepts or keywords for the concept. In one embodiment, a tool such as Watson for
Drug Discovery, created by IBM of Armonk, New York, is utilized to identify keywords for
the provided concepts. In some embodiments, the Keyword Component 235 identifies
keywords that have a predefined relationship or association with the concept. For example, in
some embodiments, healthcare providers can define keywords for concepts, and when the
concept is subsequently entered, this list of predefined keywords can be utilized in addition to
or instead of cognitive keyword generation. Further, in some embodiments, any keywords
identified are first validated or approved by a healthcare professional or the user prior to use,
in order to ensure they are clinically relevant to the indicated concept.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. determines counts, determines standard deviation, calculates scores) and does not impose meaningful limits on the scope of the claims;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites determining keywords, identifying attributes, generating attribute groups, 
Electronically scanning or extracting data from a physical document, e.g. see Content Extraction and Transmission, LLC v. Wells Fargo Bank – similary, the current invention recites searching keywords in records to identify attributes;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provides conventional computer implementation of generating a clinical concept score for a patient from a plurality of attribute group scores determined by normalizing occurrence data extracted from patient records based on standard deviation of occurrence counts with respect to a cohort of patients.

Furthermore, dependent claims 2-9, 11-15, and 17-20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and well-understood, routine and conventional activities such as determining present attributes, normalizing data, aggregating scores, generating scores in a group, generating keywords, expert validation, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 1-20 are ineligible.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a method, computer program product, and system for scoring clinical concepts comprising: determining a set of keywords related to a clinical .

The closest prior art found during extensive searching was Avinash, et al. (US 2011/0129129 A1) which discloses detecting, diagnosing, and monitoring a disease in a patient by determining differences in patient data and reference data by deviation scores, where a deviation map is generated that is a visual representation in which each point of the map represents a z-score generally corresponding to the number of standard deviations (based on a population) in the difference between a patient value and the average value (of the population) for that point (abstract, ¶ 0096).  Avinash however fails to teach or suggest a method, computer program product, and system for scoring clinical concepts comprising: determining a set of keywords related to a clinical concept; identifying a plurality of attributes by searching a plurality of electronic health records (EHRs) based on the set of keywords; generating a plurality of attribute groups based on occurrence data extracted from the plurality of EHRs, wherein the plurality of attribute groups are not have been motivated to include these missing elements in an embodiment in the Avinash disclosure because it is not an obvious variation of Avinash to generating a first attribute score for the first attribute for the first patient by normalizing the first occurrence count based on the standard deviation of occurrence counts with respect to a cohort of patients.  Therefore, these features are not obvious because none of the prior art teaches or suggests a method, computer program product, and system for scoring clinical concepts comprising: determining a set of keywords related to a clinical concept; identifying a plurality of attributes by searching a plurality of electronic health records (EHRs) based on the set of keywords; generating a plurality of attribute groups based on occurrence data extracted from the plurality of EHRs, wherein the plurality of attribute groups are generated by performing factor analysis by operation of one or more computer processors, such that the attribute groups are statistically orthogonal and each has an independent effect on the clinical concept, and wherein each of the plurality of attribute groups includes at least one of the plurality of attributes; determining, for a first patient, a plurality of attribute scores for the plurality of attributes based on occurrence data 

The claims would be allowable if amended to overcome the 35 USC § 101 above. 

Response to Arguments
Applicant's arguments with respect to the 35 USC § 101 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
Applicant’s limitations are subject matter eligible because they integrate any judicial exception into a practical application by providing an improvement to the existing technology and are significantly more than a patent on an abstract idea.

With regards to Applicant’s argument the limitations are subject matter eligible because they integrate a judicial exception into a practical application by providing an improvement to the existing technology and are significantly more than a patent on an abstract idea, the Examiner respectfully disagrees. A claim may integrate the judicial exception when, for example, it reflects an improvement to technology or a technical field. Guidance, 84 Fed. Reg. at 55. The Federal Circuit clarified that a relevant inquiry is “to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016). The court contrasted claims “directed to an improvement in the functioning of a computer” with claims “simply adding conventional computer components to well-known business practices,” or claims reciting “use of an abstract mathematical formula on any general purpose computer,” or “a purely conventional computer implementation of a mathematical formula,” or “generalized steps to be performed on a computer using conventional computer activity.” Id. at 1338.  The additional elements in the instant limitations beyond the recited abstract idea are a computer program product, processor, and memory.  Also, the Applicant asserts the improvement rendered by the instant invention involves “complex generation of attribute groups and scoring of clinical concepts based in part on those groups [which] results in objective and concrete scores that go far beyond the subjective and inaccurate approaches used in existing technology.”   See Applicant Remarks, 02/01/2021, pages 11-12.  

However, "[t]he claims here are unlike the claims in Enfish. There, we relied on the distinction…between, on one hand, computer-functionality improvements and, on the other, uses of existing computers as tools in aid of processes focused on 'abstract ideas' Enfish, 822 F.3d at 1335-36; see Alice, 134 S. Ct. at 2358-59. That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish…the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement-a particular database technique-in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). In Enfish, "[w]e contrasted claims 'directed to an improvement in the functioning of a computer' with claims 'simply adding conventional computer components to well-known business practices,'…the claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or TLI Communications, LLC v. AV Automotive, LLC (Fed Cir, 2015-1372, 05/17/2016).  Therefore, the claims are not subject matter eligible because they do not integrate a judicial exception into a practical application and are not significantly more than an abstract idea of using mathematical calculations to generate a clinical concept score for a patient.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626